Regarding the independent claims, applicant amended the claims to incorporate “one or more trajectory curves that correspond to a beginning of systole, a beginning of diastole, a middle of diastole, and an A-wave using a machine learning model”, in response to the Final Rejection submitted 01/28/21. This amendment will not be entered as it will require further search and consideration.

Note from 12:
Regarding the independent claims, applicant amended the claims to incorporate “one or more trajectory curves that correspond to a beginning of systole, a beginning of diastole, a middle of diastole, and an A-wave using a machine learning model”, in response to the Final Rejection submitted 01/28/21. This amendment will not be entered as it will require further search and consideration. Examiner further notes that the claimed invention is still directed to a judicial exception without significantly more, as they are still directed to a concept relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work, as the use of “automatically” and “using machine learning” are nonspecific and amount to a drafting technique that places no meaningful limits on the claims. Additionally, this limitation does not integrate a judicial exception into a practical application as “identifying regions that correspond to a beginning of systole…etc.” does not qualify as an improvement in the functioning of a computer or an improvement to other technology or technical field, does not effect a particular treatment or prophylaxis for a disease or medical condition, is not used in conjunction with a particular machine or manufacture, does not effect a transformation or reduction of a particular article to a different state or thing, and is not used in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, see  MPEP § 2106.04(d).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792